DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 4/22/2020. The Examiner notes claims 1-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halstead (US 6772932 B1), hereinafter Halstead.
Regarding claim 1. Halstead discloses a method of positioning workpieces for robotic work, comprising: loading a first workpiece [Col4:line31-33; a first workpiece is loaded on the first holder before it is moved to the first work station] in a first station [Figure 1 of this office action] onto a first holder [Figure 1 of this office action]; moving the first holder and first workpiece to a first workstation [Figure 1 of this office action; Col4:line34-37; the first workpiece is moved to the first workstation while secured on the first holder]; performing robotic work on the first workpiece in the first workstation while the first workpiece is on the first holder [Figure 1 of this office action; Col3:line55-62; 50 performs the robotic work]; loading a second workpiece in the first station onto a second holder while the robotic work is performed on the first workpiece [Figure 1 of this office action; Col3:line55-62]; moving the first holder and first workpiece after the robotic work is completed from the first workstation back to the first station [Col4:line49-51] as the second workpiece and second holder move from the first station to a second workstation [Col3:line55-6]; unloading the first work piece in the first station [Col4:line49-53]; performing robotic work on the second workpiece in the second workstation while the second workpiece is on the second holder [Col3:line55-62]; then moving the second workpiece and second holder to the first station and unloading the second workpiece from the second holder [Col3:line55-64].

    PNG
    media_image1.png
    577
    697
    media_image1.png
    Greyscale

Figure 1 (Annotated Fig 4 of Halstead)

Regarding claim 2. Halstead discloses the method of claim 1 wherein the holders hold the workpieces as the robotic work is performed [Col3:line55-62].

Regarding claim 3. Halstead discloses the method of claim 1 wherein the first and second workstations are separate from one another [Figure 1 of this office action; the first and second work stations are separate, on opposite sides of the robot].

Regarding claim 4. Halstead discloses the method of claim 1 wherein the robotic work on the first and second workpieces is done at different times [Col3:line55-64; the robot works on one workpiece then the other one workpiece].

Regarding claim 5. Halstead discloses the method of claim 1 further comprising moving a robot [50] between the first and second workstations to perform the robotic work on the first and second workpieces [Figure 1 of this office action; The robot (50) moves (i.e. rotates, slides, and/or translates) between the first and second work stations to perform work on the first and second workpieces].

Regarding claim 7. Halstead discloses the method of claim 1 wherein the first and second holders alternate movements to and from the first station [Col3:line55-64].

Regarding claim 8. Halstead discloses the method of claim 1 wherein the first and second holders load and unload the first and second workpieces, respectively, only at the first station [Figure 1 of this office action; Col3:line55-62].

Regarding claim 9. Halstead discloses the method of claim 9 wherein the first and second holders hold the first and second workpieces, respectively, during the robotic work [Figure 1 of this office action; Col3:line55-62; 42 holds workpieces while 50 performs robotic work].

Regarding claim 10. Claim(s) 10 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1.  The differences are addressed below:  
Claim 10 states that the first and second work holders alternate loading at the first station and moving to a first or second work station respectively with a robot performing work. [Halstead:  Col3:55-64; the loading and work on the first and second work holders (42) are done alternatingly (i.e. while one is loading/unloading the other is having work done by the robot (50)]
Claim(s) 10 is/are therefore rejected for the same reasons set forth for claim(s) 1.

Regarding claim 11. Halstead discloses the method of claim 10 wherein the first and second holders move on opposite sides of the first and second workstations [Figure 1 of this office action].

Regarding claim 12-13. Claim(s) 12-13 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 4 & 9. Claim(s) 12-13 is/are therefore rejected for the same reasons set forth for claim(s) 4 & 9.

Regarding claim 14. Halstead discloses the method of claim 10 wherein the holders do not unload the workpieces at the first and second workstations [Col3:line55-64; the workpieces are only unloaded at the first station].

Regarding claim 16. Claim(s) 16 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 5. Claim(s) 16 is/are therefore rejected for the same reasons set forth for claim(s) 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead (US 6772932 B1) in view of Remley et al. (US 6276284 B1), hereinafter Remley.
Regarding claim 6. Halstead discloses the method of claim 1 wherein the first and second workpieces are…translated during movement to and from the first and second workstations, respectively [Figure 1 of this office action & Fig 1-4; the work holders (42) translate between the first station and their respective work stations].
Halstead does not teach the first and second workpieces are rotated and translated.
However Remley teaches an analogous work holder movement system [10] for use with robot work [Col1:line 63 – Col2:line1] wherein the first [12] and second work holders [14] are rotated and translated during movement to and from the first and second work stations [Fig 4; 12 & 14 rotate while simultaneously translate to the operators position].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work holders as disclosed by Halstead to rotate and translate as disclosed by Remley to have the holders are positioned closely adjacent to the operator so the operator is not required to move to load or unload workpieces [Remley:  Co2:line1-4 & Col3:line60-64].

Regarding claim 15. Claim(s) 15 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 6.  The differences are addressed below:  
Claim 15 depends from claim 10 but claim 10 is rejected for the same reasons as claim 1.
Claim(s) 15 is/are therefore rejected for the same reasons set forth for claim(s) 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 1, 2022